Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 recites “the members” in line 6, and 2 respectively. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 1 recites the limitation "the inner peripheral side of the sealing device” in line 7. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 3 and 5 recite the limitation "the radially interior side” in line 2 and 2 respectively. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

	Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (JP 2016 114124; applicant admitted prior art). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a sealing structure (Figures 1-5) comprising: 
a sealing device (50) including 
a first seal lip (61, 62) having a first seal-lip end (ends of 61, 62 define the first seal lip ends), and 
a support ring (52 or 53) that supports the first seal lip (Figures 3-4); and 
a plurality of members (32a, 32b, and 12) that define an attachment space into which the sealing device is attached (Figures 3-4), the members (32a, 32b, and 12) including 

a first end wall (48b) arranged on one axial end of the sealing device (50) (Figures 3-4), and 
a second end wall (48a) arranged on another axial end of the sealing device (50) (Figures 3-4), 
wherein the first seal-lip end (end of 61, 62) has a certain amount of interference with the inner peripheral wall (14) and the first end wall (48b) so that its radial reaction force radially presses the support ring outward and its axial reaction force presses the support ring toward the second end wall (48a) (since the first seal lip ends extend beyond the inner peripheral wall (14) and the first end wall (48b), in the assembled state the first seal lip ends have certain amount of interference with the inner peripheral wall (14) and the first end wall (48b); during operation, the support ring 52 or 53 is pushed outward against 47a and 47b of the member 32a and 32b due to the radial reaction force; during operation, the support ring 52 or 53 is pushed against the second end wall 48a due to the axial reaction force; Figures 3-4.)  

As to claim 2, D1 discloses the sealing structure according to claim 1, wherein the members include an outer peripheral wall (outer wall of 32a and 32b that faces away from 14; Figures 3-4) arranged on the outer periphery side of the sealing device (50), and the sealing device (50) is attached to the attachment space without contact with the outer peripheral wall (Figures 3-4).  

As to claim 3, D1 discloses the sealing structure according to claim 1, wherein the sealing device (50) includes a second seal lip (64) that extends toward the radially interior side and the second end wall (48a), and has a second seal-lip end (end of 64 defines the second seal lip end; Figure 4), and the second seal-lip end contacts the second end wall (end of 64 contacts the second end wall 48a via the assembly; Figures 4-5.)  

As to claim 4, D1 discloses the sealing structure according to claim 1, wherein the sealing device (50) includes a third seal lip (63) that extends toward the radially exterior side and the second end wall (48a), and has a third seal-lip end (end of 63 defines the third seal lip end), and the third seal-lip end contacts the second end wall (48a; Figure4).  

As to claim 5, D1 discloses the sealing structure according to claim 2, wherein the sealing device (50) includes a second seal lip (64) that extends toward the radially interior side and the second end wall (48a), and has a second seal-lip end (end of 64 defines the second seal lip end; Figure 4), and the second seal-lip end contacts the second end wall (end of 64 contacts the second end wall 48a via the assembly; Figures 4-5.)  



As to claim 6, D1 discloses the sealing structure according to claim 2, wherein the sealing device (50) includes a third seal lip (63) that extends toward the radially exterior side and the second end wall (48a), and has a third seal-lip end (end of 63 defines the third seal lip end), and the third seal-lip end contacts the second end wall (48a; Figure4).  

As to claim 7, D1 discloses the sealing structure according to claim 3, wherein the sealing device (50) includes a third seal lip (63) that extends toward the radially exterior side and the second end wall (48a), and has a third seal-lip end (end of 63 defines the third seal lip end), and the third seal-lip end contacts the second end wall (48a; Figure4).  

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675